B. F. SAFFOLD, J.
To constitute concealment, it is not necessary tbat tbe weapon may be seen from without, by inspection, or examination, more or less close; it is sufficient if it is hidden from ordinary observation ; and this must be determined by tbe jury. Of course, if the jury are not convinced of its being carried concealed, tbe defendant must be acquitted. One witness testified, that tbe pistol was strapped around tbe defendant’s waist, in such manner as to exhibit the handle of it to persons in front of him. Tbe court erred in refusing to charge tbe jury, as requested, tbat they must acquit *18the defendant, if they were not convinced, from all the evidence, that he did carry the pistol concealed about his person.
The judgment is reversed, and the cause remanded.